Per Curiam.
The court, at trial term, denied a motion made by the defendant to stay the trial of this cause until the trial of one subsequently brought, and also denied a motion made by the defendant to stay the trial of this cause until the determination of an appeal from the first order. The-motion to stay this action until the trial of the one subsequently brought was addressed to the sound discretion of the court. It affected no substantial right, and we cannot see that there was an abuse of discretion. Such being the case, we do not think the general term should interfere. Schmidt v. Levy, 61 Barb. 496. The latter portion of the order refusing to stay the trial until the determination of an appeal from the former portion of the order was also-addressed to the discretion of the court. We do not think this order is appealable, or that the discretion of the trial court should be interfered with. Martin v. Hicks, 51 How. Pr. 355. The order appealed from should be affirmed, with $10 costs and disbursements. All concur.